             Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

JOHN DAVIDSMEYER                   §
                                   §
v.                                 §                  Civil Action No. 5:20-cv-1419
                                   §
HOME DEPOT U.S.A., INC. and ROBERT §
HALTER                             §

         DEFENDANT HOME DEPOT U.S.A, INC.’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, Defendant HOME DEPOT U.S.A., Inc. (“Home Depot”), Defendant

herein, and files this Notice of Removal on the basis of diversity jurisdiction pursuant to 28

U.S.C. §1332, 1441 and 1446 et. seq., and would respectfully show the Court as follows:

                                   I.     BACKGROUND

1.     Home Depot is the defendant in a civil action pending in the 407th Judicial District Court

       of Bexar County, Texas, entitled Cause No. 2020CI20642; Davidsmeyer, John v. Home

       Depot USA, Inc., Robert Halter (hereinafter referred to as the “State Court Action”). An

       Index of State Documents Filed with the Notice of Removal is attached hereto as Exhibit

       “A” and true and correct copies of all process, pleadings, and orders served upon Home

       Depot in the State Court Action are attached hereto as Exhibit “B,” as required by 28
       U.S.C. § 1446(a).

2.     The State Court Action was filed on October 22, 2020. Home Depot was served with

       Plaintiff’s Original Petition (hereinafter referred to as the “Petition”) on November 16,

       2020. The Petition asserts a claim of Respondeat Superior against Home Depot and

       claims of Negligence against Robert Halter, based on an accident that allegedly occurred

       in a Home Depot Store in Bexar County, Texas on September 10, 2020, when Plaintiff

       John Davidsmeyer (“Plaintiff”) was allegedly struck by a forklift operated by Robert

       Halter a Home Depot employee. In the Petition, Plaintiff specifically states that he is
                   Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 2 of 6




         seeking monetary relief over $1,000,000.00. Thus, it is facially apparently from the

         Petition that Plaintiff seeks damages in excess of $75,000.00, such that the amount in

         controversy requirement for diversity jurisdiction is satisfied. Therefore, this Notice of

         Removal is timely filed within thirty (30) days of service of process of the first pleading

         or other paper from which it could be determined that the amount in controversy is in

         excess of $75,000.00, exclusive of costs. See 28 U.S.C. § 1446(b).

                              II.      DIVERSITY OF CITIZENSHIP

3.       Plaintiff is, and was at the time of filing of this action, a citizen of the State of Texas.
4.       Home Depot is, and was at the time of the filing of this action, a corporation incorporated

         under the laws of the State of Delaware with its principal place of business in Atlanta,

         Georgia. Consequently, Home Depot is a citizen of the States of Delaware and Georgia.

5.       Consequently, the district courts of the United States have original jurisdiction over this

         action based on complete diversity of citizenship amongst and between the parties, in that

         Plaintiff and Home Depot are now, and were at the time this action commenced, diverse

         in citizenship from each other.

                                    III.   IMPROPER JOINDER

6.       Defendant Robert Halter (“Halter”) is a citizen of Texas. However, Plaintiff improperly

         joined Halter as a defendant to defeat diversity jurisdiction, as there is no possibility that
         Plaintiff will be able to establish a cause of action against Halter in state court. Burden v.

         General Dynamics Corp., 60 F.3d 213, 217 (5th Cir. 1995). To establish improper joinder,

         the removing party must prove: “(1) actual fraud in the pleading of jurisdictional facts, or

         (2) inability of the plaintiff to establish a cause of action against the non-diverse party in

         state court.” Travis v. Irby, 326 F.3d 644,647 (5th Cir. 2003) (citing Griggs v. State Farm

         Lloyds, 181 F.3d 694, 698 (5h Cir. 1999). Home Depot alleges that Halter was

         improperly joined under the second method only. Under the method, the test for improper

         joinder is “whether the defendant has demonstrated that there is no possibility of recovery

         by the plaintiff against an in-state defendant, which stated differently means that there is


4832-9577-8260.1                                    2
                   Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 3 of 6




         no reasonable basis for the district court to predict that the plaintiff might be able to

         recover against an in-state defendant.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568,

         573 (5th Cir. 2004). In resolving this issue, the court may pierce the pleadings and

         consider summary judgment-type evidence in those cases in which the “plaintiff has

         stated a claim, but has misstated or omitted discrete facts that would determine the

         propriety of joinder[.]” Id.

7.       Plaintiff alleges that Halter owed Plaintiff a duty to exercise the degree of care that

         reasonably careful person would use to avoid harm to others under circumstances similar
         to those described in the petition.

8.       However, on the date of the alleged incident, Robert Halter was a store manager at Home

         Depot Store No. 6818, located at 5638 W Loop 1604 North San Antonio, Texas 78251.

         The accident alleged by Mr. Davidsmeyer occurred at the Home Depot Store located at

         611 SW Loop 410, San Antonio, Texas 78227. See Declaration of Halter, attached hereto

         as Exhibit “D.” Halter was not a premises owner or occupier of the Home Depot store at

         the time the cause of action accrued or at the time of removal. Id. Importantly, Halter was

         not present in the store nor the area where Plaintiff alleges he was injured, when he was

         injured or immediately beforehand. Id.

9.       All of Plaintiff’s allegations against Halter are conclusory allegations that fail to suggest
         any basis that Halter owed an independent duty of any kind to Plaintiff. Even if the Court

         finds that Plaintiff has pled a valid negligent activity claim, there is no possibility that

         Plaintiff will be able to establish a negligent activity claim against Halter. An employee

         of a corporation can only be held “personally liable for tortious acts for which he directs

         or participates in during his employment.” Leyendecker & Associates, Inc. v. Associates,

         Inc. v. Wechter, 683 S.W.2d 369, 375 (Tex. 1984). Plaintiff does not allege that Halter

         was directing or participating in any tortious acts at the time Plaintiff was allegedly

         injured. As mentioned above, Halter was not at the store where the alleged negligent




4832-9577-8260.1                                  3
                   Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 4 of 6




          activity occurred at or immediately before the time of the alleged incident. See Exhibit

          “D.” Therefore, there is no basis for personal liability against Halter for negligence.

10.       Because removal is premised on improper joinder, the individual defendant need not

          consent to removal, and his citizenship is disregarded when determining diversity

          jurisdiction.

11.       Under 28 U.S.C. §1446 (a), venue of the removed action is proper in this Court as it is the

          district and division embracing the place where the State Court Action is pending.

12.       Pursuant to 28 U.S.C. §1446(d), Home Depot will promptly give written notice of the
          filing of this notice of removal to Plaintiff, and will further file a copy of this Notice of

          Removal with the District Clerk of Bexar County, Texas, where the State Court Action

          was previously pending.

13.       Jury Demand – Home Depot hereby requests a trial by jury on all issues and claims in

          this cause.

          WHEREFORE, Defendant Home Depot U.S.A., Inc. hereby removes the case styled

Cause No. 2020CI20642; Davidsmeyer, John v. Home Depot USA, Inc., Robert Halter; In the

407st Judicial District Court of Bexar County, Texas, and respectfully requests that this Court

assume full jurisdiction of this proceeding for all purposes as if originally filed in this Court,

including but not limited to issuing any orders necessary to stay proceedings in the State Court
Action.


                                                Respectfully submitted,

                                                LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                        / s / Joelle G. Nelson
                                                JOELLE G. NELSON
                                                Texas Bar No. 24032501
                                                24 Greenway Plaza, Suite 1400
                                                Houston, Texas 77046
                                                Phone: 713.659.6767
                                                Fax: 713.759.6830
                                                joelle.nelson@lewisbrisbois.com


4832-9577-8260.1                                    4
                   Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 5 of 6




OF COUNSEL:

LEWIS BRISBOIS BISGAARD & SMITH LLP
AMANDINE E. SMITH
Texas Bar No. 24088428
24 Greenway Plaza, Suite 1400
Houston, Texas 77046
Phone: 713.659.6767
Fax: 713.759.6830
amandine.smith@lewisbrisbois.com

ATTORNEYS FOR DEFENDANT,
HOME DEPOT U.S.A., INC.




4832-9577-8260.1                              5
                   Case 5:20-cv-01419 Document 1 Filed 12/11/20 Page 6 of 6




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record pursuant to the Federal Rules of Civil Procedure on this the 11th day of
December, 2020, as follows:

PLAINTIFF:
Mark Poling
State Bar No. 24083669
mark@poling.law
POLING LAW, PLLC
1313 Northeast Loop 410, Suite 100
San Antonio, Texas 78209
Telephone: (210) 201-0303
Facsimile: (210) 686-3033


                                               / s / Joelle G. Nelson
                                             JOELLE G. NELSON




4832-9577-8260.1                                6
